First of all, I thank God for my life, for the mission of presiding over Brazil and for the opportunity to re-establish truth, which is a good thing for all of us.
I come before the General Assembly today to introduce a new Brazil, a country that is re-emerging from the brink of socialism — a country being rebuilt on the basis of the yearnings and ideals of its people. Under my Administration, Brazil has been working to regain the world’s trust and reduce unemployment, violence and the risk for business activities by streamlining bureaucracy, pursuing deregulation and, above all, leading by example.
My country came very close to socialism, which led to a situation of widespread corruption, serious economic recession, high crime rates and endless attacks on the family and religious values that underpin our traditions. In 2013, an agreement between the former Workers Party Government and the Cuban dictatorship brought to Brazil 10,000 physicians who had no evidence of professional training. They were prevented from bringing their spouses and children, had 75 per cent of their wages confiscated by the Cuban regime and were denied basic freedoms, such as that of coming and going. Their situation was tantamount to slave labour — believe me — and it was supported by human rights entities of both Brazil and the United Nations alike.
Before I took office, almost 90 per cent of those Cuban citizens left Brazil due to unilateral action by the Cuban regime. Those who decided to stay in Brazil will be subject to proper technical eligibility criteria in order to exercise the medical profession. Brazil has thus stopped supporting the Cuban dictatorship by no longer sending $300 million to Havana every year, as was the case previously.
History taught us that, as early as the 1960s, Cuban agents were sent to several countries to help establish dictatorships across the region. A few decades ago they tried to change the Brazilian regime and the systems in place in other Latin American countries. They were defeated. Brazilian civilians and military personnel were killed and many others had their reputations utterly destroyed. Nonetheless, we ultimately won the war and prevailed in safeguarding our freedom.
Agents of the Cuban regime made their way likewise into Venezuela thanks to Hugo Chavez. Today around 60,000 Cuban agents control and interfere with every area of Venezuelan society, especially intelligence and defence. Once a vibrant democratic country, Venezuela is today experiencing the cruelty of socialism. It is fair to say that, yes, socialism is working in Venezuela: everyone is poor and deprived of freedom.
Brazil has also felt the impact of the Venezuelan dictatorship. Of the more than 4 million citizens who fled the hunger and violence in Venezuela, a sizeable proportion migrated to Brazil. We have done our part to assist them, through Operation Welcome — an operation conducted by the Brazilian army that has earned praise worldwide.
We have also worked with other countries, including the United States of America, to ensure that democracy is restored in Venezuela. We have devoted concerted efforts to ensure that no other South American country will experience this nefarious scourge. The Sao Paulo Forum, a criminal organization established in 1990 by Fidel Castro, Lula da Silva and Hugo Chavez to spread and implement socialism throughout Latin America, remains alive and must be fought.
In the quest for prosperity, we have put in place policies to bring us closer to other countries that have achieved development and consolidated their democracy. There can be no political freedom without economic freedom, and vice versa. A free market, concession projects and privatization opportunities are already a visible part of today’s Brazil. The Brazilian economy is recovering from the distortions and chains of more than two decades of fiscal irresponsibility, ideological manipulation of the State apparatus and widespread corruption. Economic openness, capable governmental management and enhanced productivity are immediate goals for our Administration. We are opening up our economy and becoming an integral part of global value chains. In only eight months, we have successfully concluded the two most significant trade agreements in the history of my country: between the Southern Common Market (MERCOSUR) and the European Union; and between MERCOSUR and the European Free Trade Association. We will enter into further such agreements in the months ahead.
We also stand ready to begin the process of accession to the Organization for Economic Cooperation and Development. We are well on our way in that effort, having adopted the world’s highest standards and best practices in all areas, ranging from financial regulation to environmental protection.
I note the presence here of indigenous leader and spokesperson Ms. Ysani Kalapalo. I shall now turn to the Amazon.
First of all, I wish to say that my Administration is solemnly committed to environmental preservation and sustainable development, to the benefit of Brazil and the world at large. Brazil is one of the richest countries in the world in terms of biodiversity and mineral resources. Our Amazon region is larger than all of Western Europe combined and remains virtually pristine and untouched. That is evidence of the fact that Brazil is a leader when it comes to environmental protection.
At this time of the year, dry weather and winds favour both spontaneous forest fires and criminal blazes. It is important to note that indigenous peoples and local populations also use forest fires as part of their culture and means of livelihood.
We all know that all countries have problems. However, the sensationalist attacks we suffered from much of the international media following the outbreak of fires in Amazonia stirred our patriotic sentiment. It is a fallacy to say that the Amazon is the heritage of humankind, and a misconception, scientists confirm, to say that our Amazonian forests are the lungs of the world. In resorting to those fallacies, certain countries, instead of helping, have amplified media lies, behaved disrespectfully and shown their true colonialist colours. They have even called into questioned that which we hold most dear: our sovereignty.
One of those countries, during the most recent Group of Seven meeting, dared to suggest imposing sanctions against Brazil without even consulting with or listening to Brazil. I am grateful to those countries that refused to proceed with that absurd proposal. I thank President Donald Trump in particular, who very aptly summarized the spirit that should prevail among States Members of the United Nations, that is, respect for the national sovereignty and freedom of each of us.
Today 14 per cent of Brazilian territory is officially demarcated as indigenous land, but we must understand that our native peoples are human beings like all the rest of us. They want and deserve to enjoy the same rights as all of us. I want to make it clear: Brazil will not increase the area officially demarcated as indigenous lands to 20 per cent, as some Heads of State would like to see.
There are 225 different indigenous peoples in Brazil, in addition to about 70 tribes living in isolated locations throughout the country. Each people or tribe has its own chief, culture, traditions, customs and, above all, its own way of seeing the world. The views of one indigenous leader do not represent those of the entire Brazilian indigenous population. Some of those leaders, such as tribal chief Raoni, have often been used as pawns by foreign Governments as part of their information warfare to advance their interests in the Amazon. Unfortunately, some people, both inside and outside Brazil, with the support of non-governmental organizations, have stubbornly insisted on treating our indigenous peoples as cavemen.
Brazil now has a President who cares about those who were on our territory before the Portuguese arrived in the 1500s. Indigenous people do not want to be poor landowners sitting on rich lands, some of which, such as the Yanomami and Raposa Serra do Sol reserves, are the richest lands in the world. Those reserves are home to vast deposits of gold, diamonds, uranium, niobium and rare earth elements, among other resources. And those territories are huge. The Yanomami reserve alone is approximately 95,000 square kilometres, the size of Portugal or Hungary, although only 15,000 indigenous persons live there. That shows clearly that those who attack us are not concerned with indigenous peoples as human beings, but, rather, with the mineral wealth and biodiversity in those areas.
As evidence of the fact that there is no single authority among the indigenous peoples, I wish to read out an open letter by, and representing a substantial portion of, the indigenous communities in Brazil, addressed to the General Assembly.
“The Indigenous Farmers Group of Brazil, composed of various ethnic groups with representatives in all states of the Brazilian Federation, who inhabit an area of over 30 million hectares of the Brazilian territory, respectfully addresses Brazilian society to express is full, unconditional support for indigenous spokesperson and representative Ysani Kalapalo, of the Xingu indigenous park in the state of Mato Grosso, so that she may explain to the United Nations General Assembly, in New York, the reality of the indigenous peoples of Brazil, as well as shed light on the lies disseminated by the national and international media, which insist on keeping the indigenous peoples of Brazil as an endless market reserve, serving the interests of foreign countries that still see Brazil as a colony without rules or sovereignty.
“Fourteen per cent of Brazil’s national territory has been officially established as indigenous land, and many communities are thirsty and eager for the development of this part of the country to finally take place, without ideological constraints, which will, in turn, improve quality of life and the standard of entrepreneurship, health care and education. A new indigenous policy in Brazil is needed. Time is of the essence. Bold measures can and should be encouraged in the pursuit of autonomy and economic empowerment for indigenous peoples. Certainly, if a series of decisions is taken to that effect, we can envision a new model for the Brazilian indigenous agenda.
“A new chapter of hope is needed for indigenous communities. The situation of extreme poverty in which we find ourselves, surviving only on the family stipend and basic food supply, has never brought dignity or development. Radical environmentalism and outdated approaches to indigenous issues are out of sync with what indigenous peoples truly want and are tantamount to backwardness, marginalization and utter absence of civic rights.
“That reality requires world leaders attending the United Nations General Assembly to become familiar with our wishes and aspirations through the voice of indigenous spokesperson Ysani Kalapalo, who will convey the real situation of Brazilian indigenous communities and the environment. Therefore, Ysani Kalapalo enjoys the trust and prestige of indigenous leaders interested in furthering development and empowerment and in attaining a higher profile and greater role and voice, and is in a position to represent the 52 ethnic groups listed in the annex to this letter. The monopoly of tribal chief Raoni is over.”
The United Nations has played a key role in overcoming colonialism and cannot possibly accept that this type of mindset be allowed to return to its halls and corridors under any pretext.
We must not forget that the world needs to be fed. France and Germany, for example, use more than 50 per cent of their territories for agriculture. By contrast, Brazil uses no more than 8 per cent of its land for food production; 61 per cent of our territory is preserved. Ours is a zero-tolerance policy for crime, including environmental crimes. I wish once again to affirm my stance in that regard. Any initiative to help or support the preservation of the Amazon rainforest, or other biomes, must fully respect the sovereignty of Brazil. Moreover, we reject attempts to exploit and instrumentalize environmental issues or indigenous policy in order to further foreign political and economic interests, especially attempts disguised as good intentions. We stand ready to work in partnership to exploit our resources with a view to developing all of our potential in a sustainable manner.
Brazil reaffirms its unwavering commitment to the highest standards of human rights and to the promotion of democracy and freedom, including the freedoms of expression, religion and the press. That commitment goes hand in hand with our efforts to fight corruption and crime — an urgent demand of Brazilian society. We will continue to contribute, in and outside the United Nations, to building a world free from impunity, with no safe havens for criminals or corrupt individuals. Under my Administration, Italian terrorist Cesare Battisti fled Brazil and was later arrested in Bolivia and extradited to Italy. Three other terrorists from Paraguay and one from Chile, who until recently lived in Brazil as political refugees, have also been repatriated to their countries of origin. Terrorists, under the guise of politically persecuted persons, will no longer find refuge in Brazil.
Not long ago, socialist Presidents who came before me embezzled hundreds of billions of dollars to buy off part of the media and our Parliament, all in a bid to attain absolute power. They have been tried and punished thanks to the patriotism, perseverance and bravery of a judge who has become an icon in my country, Mr. Sergio Moro, our current Minister of Justice and Public Security. Those Presidents also transferred a considerable amount of funds to third countries with the aim of promoting and realizing similar power-grabbing objectives throughout the region. That source of funds has now dried up. The same top-ranking Government officials came here, year after year, and made blithe statements about issues that never served Brazil’s real interests or contributed to world stability. Still, they were all applauded.
In my country, we had to do something about the nearly 70,000 murders and countless violent crimes that tore apart Brazilian society each year. Life, after all, is the most basic human right. Our military police officers were the preferred target of crime. In 2017 alone, around 400 military police officers were brutally murdered.
That is changing. Measures were taken and we managed to reduce murder rates by more than 20 per cent in the first six months of my Government. The seizure of cocaine and other drugs has reached a record high. Today Brazil is safer and even more welcoming. We have just extended visa exemptions to countries such as the United States, Japan, Australia and Canada. We are currently considering the adoption of similar measures for China and India, among others. With greater safety and ease, we want everyone to be able to visit Brazil, particularly our Amazon rainforest, with all its vastness and natural beauty. The Amazon is not being destroyed or consumed by fire, as the media misleadingly says. Each Member State can verify what I am saying. Do not hesitate to visit Brazil. It is very different to the country portrayed in many newspapers and television programmes.
Religious persecution is a scourge against which we must tirelessly fight. In recent years, in various regions we have witnessed cowardly attacks that victimized the faithful gathered in churches, synagogues and mosques. Brazil strongly condemns all such acts. It is ready to cooperate with other countries to protect those who are oppressed because of their faith.
The Brazilian people are particularly concerned about the growing persecution, discrimination and violence against missionaries and religious minorities in different regions of the world. That is why we supported the establishment of the International Day Commemorating the Victims of Acts of Violence Based on Religion or Belief. On that day every year we will remember those who have suffered the harmful consequences of religious persecution. It is unacceptable that in the twenty-first century, with so many instruments, treaties and organizations whose aim is to safeguard all kinds of rights, there are still millions of Christians and people of other religions that lose their lives or their freedom because of their faith.
Brazil’s devotion to the cause of peace is evidenced by its strong history of contributing to United Nations missions. For 70 years, Brazil has effectively contributed to United Nations peacekeeping operations. We support all efforts to make peacekeeping missions more effective, bringing real and tangible contributions to the host countries.
In diverse contexts, whether in Haiti, Lebanon or the Democratic Republic of Congo, our troops are acknowledged for their outstanding work and their respect for local communities, human rights and the principles that guide peacekeeping operations. I reaffirm our willingness to continue our tangible contributions to United Nations peacekeeping missions, including through training and capacity-building, areas where we have recognized experience.
Throughout this year, we have established a broad international agenda to restore Brazil’s role on the world stage, as well as to re-establish relations with key partners. In January, we were in Davos, where we presented our ambitious reform programme for investors from all around the world. In March, we went to Washington, D.C., where we launched a comprehensive and bold partnership with the Government of the United States in all areas, particularly political cooperation and economic and military collaboration. Also in March, we visited Chile, where the Forum for the Progress and Development of South America was launched, an important initiative to ensure that South America is consolidated as an area of democracy and freedom.
We then visited Israel, where we identified numerous opportunities for cooperation, especially in the area of technology and security. I thank Israel for its support in combating recent disasters in my country.
We also visited one of our major partners in the Southern Cone: Argentina. With President Mauricio Macri and our partners from Uruguay and Paraguay, we have moved away from the ideology of the Common Market of the Southern Cone and achieved important trade advantages in terms of international trade by concluding negotiations that had been ongoing for decades.
Later this year, we will visit key partners, both in the Middle East and in East Asia. Those visits will strengthen friendship and deepen relations with Japan, China, Saudi Arabia, the United Arab Emirates and Qatar. We hope to follow the same path with the entire Arab world and Asia. We are also looking forward to visiting our partners and friends in Africa, Oceania and Europe.
As can be seen, Brazil is open to the world and eager to establish partnerships with all those interested in working for prosperity, peace and freedom.
The Brazil that I represent is a country that is recovering and rising again, reinforcing its partnerships and regaining its political and economic confidence. We are ready to take on our responsibilities in the international system.
Over the past few decades, without realizing we let ourselves be seduced by ideologies that sought not the truth but absolute power. Ideology has taken root in the areas of culture, education and the media, dominating means of communication, universities and schools. Ideology has invaded our homes and sought to dismantle the cellular mater — mainstay — of any healthy society: the family.
It has also tried to destroy the innocence of our children, distorting even their most basic and elementary identity: biology itself. Political correctness came to dominate the public debate, expelling rationality and replacing it with manipulation, recurring cliches and slogans. Ideology has invaded the human soul itself to expel from it God and the dignity with which He has endowed us.
With such methods, ideology has always left a trail of death, ignorance and misery wherever it went. I am a living proof of that. I was cowardly stabbed by a leftist militant and survived only by a miracle. Once again, I thank God for my life.
The United Nations can help to overcome the materialistic and ideological environment that undermines some basic principles of human dignity. The Organization was established to promote peace among sovereign nations and social progress in freedom, in accordance with the Preamble of the Charter of the United Nations.
With regard to issues such as climate, democracy, human rights, equal rights and duties of men and women and many others, all we need to do is to behold the truth: “And ye shall know the truth, and the truth shall make you free.” (The Holy Bible, John 8:32)
All our means, both national and international, should ultimately be directed towards that goal.
We are not here to erase nationalities and sovereignties in the name of an abstract global interest. This is not the global interests organization; this is the United Nations Organization, and so it must remain. With humility and confidence in the liberating power of truth, I reassure the United Nations that it can count on the new Brazil that I have presented to the Assembly today. By the grace and glory of God, I thank everyone.
